Citation Nr: 0829303	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-02 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   
 
2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from June 1961 to June 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO rating decision that 
denied service connection for bilateral hearing loss and for 
tinnitus.  


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss is the 
result of exposure to acoustic trauma during his active 
service.  

2.  The veteran's current tinnitus is the result of exposure 
to acoustic trauma during his active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2007).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the fully favorable decision, the Board finds 
that no further discussion of VCAA compliance is warranted.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as sensorineural 
hearing loss, may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he has bilateral hearing loss and 
tinnitus that are related to service.  He specifically 
alleges that he was exposed to aircraft jet engine noise in 
service that caused his bilateral hearing loss and tinnitus.  

The veteran served on active duty from June 1961 to June 
1965.  His DD-214 indicates that his occupational specialty 
was listed as an aircraft jet mechanic.  

The veteran's service medical records indicate that at the 
time of the June 1961 enlistment examination, no defects were 
noted with respect to his ears, and his hearing was 15/15 on 
whispered voice testing in both ears.  An October 1962 
audiological evaluation showed pure tone thresholds in the 
veteran's right ear of 15 (30), 15 (25), 10 (20), 5 (15), and 
15 (20) decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  
As to his left ear, pure tone thresholds were 25 (40), 15 
(25), 15 (25), 5 (15), and 20 (25) decibels at the same 
frequencies.  

A March 1964 audiological evaluation report indicated that 
pure tone thresholds in the veteran's right ear were -5 (10), 
0 (10), 5 (10), -5 (5), and 5 (10) decibels at 500, 1000, 
2000, 3000, and 4000 Hertz.  Pure tone thresholds in the 
veteran's left ear were 0 (15), 10 (20), 5 (15), 5 (15), and 
0 (5) decibels at the same frequencies.  It was noted that 
the veteran had a marginal loss in the right ear and that 
they would retest in one month.  An April 1964 audiological 
report noted pure tone thresholds in the veteran's right ear 
of 0 (15), 5 (15), -5 (5), 0 (10), and 5 (30) decibels at 
500, 1000, 2000, 3000, and 4000 Hertz.  Pure tone thresholds 
in his left ear were 0 (15), 10 (20), 10 (20), -5 (5), and 10 
(15) decibels at the same frequencies.  The examiner 
indicated that the veteran displayed essentially normal 
acuity when tested in July 1961.  The examiner reported that 
the veteran's loss in acuity in the right ear was stable, but 
that it was increasing in the left ear.  It was noted that 
the veteran's hearing protection was not presently considered 
adequate and that they would test again in one month or when 
requested.  

A July 1964 audiological evaluation report showed pure tone 
thresholds in the veteran's right ear of 0 (15), 5 (10), -5 
(5), 0 (10), and 25 (35) decibels.  As to the left ear, pure 
tone thresholds were -5 (10), -5 (5), 0 (10), 5 (15), and 15 
(20) decibels at the same frequencies.  A November 1964 
audiological evaluation report noted pure tone thresholds in 
the veterans right ear of -5 (10), 5 (15), -5 (5), 0 (10), 
and 5 (10) decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  
Pure tone thresholds in the veteran's left ear were -5 (10), 
-5 (5), -5 (5), -5 (5), and 5 (15) decibels at the same 
frequencies.  It was reported that the veteran's loss in 
acuity appeared to be stable and that his ear protection was 
considered adequate.  The June 1965 separation examination 
report indicated that the veteran had no ear defects.  An 
audiological evaluation at that time showed pure tone 
thresholds in his right ear of 0 (15), -5 (5), 5 (5), and 25 
(30) decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  As 
to his left ear, pure tone thresholds were 0 (15), 0 (10), -5 
(5), 5 (15), and 10 (20) decibels at the same frequencies.  
The service medical records do not refer to tinnitus.  (NOTE: 
Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left and are not in 
parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures in parentheses.)  

The first post-service evidence of record of tinnitus is in 
November 1984, and the first post-service evidence of any 
hearing loss is in July 2001, both many years after the 
veteran's separation from service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  

A November 1984 treatment report from Southwest Medical 
Center, Inc., included a notation that the veteran's hearing 
was okay and that he had a history of tinnitus in both ears.  
The impression referred to other disorders.  There was no 
specific indication that any audiological evaluation was 
conducted at that time.  An October 1988 treatment entry from 
the same facility also noted that the veteran's hearing was 
okay.  There was a notation that the veteran had tinnitus for 
years.  There was also no specific indication that any 
audiological evaluation was conducted at that time.  

An August 2002 audiological evaluation report from Health 
Conservation Programs, Inc., also included a "base" 
audiological evaluation dated in July 2001 which showed 
results that were indicative of a hearing loss disability in 
both ears under 38 C.F.R. § 3.385.  The August 2002 
audiological evaluation report also indicated results that 
were indicative of a hearing loss disability in both ears 
under 38 C.F.R. § 3.385.  

Subsequent private treatment records dated in July 2003 and 
September 2004 also show treatment for bilateral hearing 
loss.  

A June 2005 VA audiological examination report noted that the 
veteran's claims file was reviewed.  The veteran reported 
that his main complaint was hearing loss and associated 
tinnitus.  He stated that he served in the Marines from 1961 
to 1965 as an aircraft mechanic and that he did use ear 
protection regularly with the exception of when he qualified 
with weapons when ear protection was not available.  The 
veteran denied any history of medical problems with his ears 
and he denied any family history of hearing loss.  He also 
denied any known use of ototoxic medications.  He indicated 
that after the military, he worked in various jobs until he 
got an aerospace job as a machinist where he had worked for 
twenty-five years.  It was noted that the veteran denied that 
he had any recreational noise exposure.  The veteran stated 
that his hearing loss and tinnitus both began around April 
1965 when he remembered having difficulty hearing at his 
father's birthday party and heard ringing in his ears that he 
described as a locust sound.  It was noted that the veteran's 
tinnitus was constant and bilateral.  

The examiner reported hearing results that were indicative of 
a hearing loss disability in both ears under 38 C.F.R. 
§ 3.385.  The diagnosis was bilateral fairly symmetrical mild 
to severe sloping sensorineural hearing loss with excellent 
speech recognition.  The examiner noted that both the right 
and left ear recovered to normal range in the middle 
frequencies before falling off again in the high frequencies.  
It was noted that the veteran's responses were consistent and 
reliable.  The examiner commented that a review of the claims 
file revealed an enlistment physical of June 1961 where the 
veteran's hearing was reported as 15/15.  The examiner 
indicated that a test in October 1962 showed normal hearing 
through 4000 Hertz, bilaterally, with a mild 6000 Hertz loss.  
The examiner reported that the veteran's exit physical of 
June 1968 showed normal hearing through 4000 Hertz, with a 
mild/moderate 6000 Hertz loss that was similar to the 1962 
test.  The examiner stated that the record did not rule out 
the presence of high frequency hearing loss when the veteran 
entered military duty.  It was noted that the first test done 
in 1962 and the exit audio both confirmed normal hearing 
through 4000 Hertz, a non ratable hearing loss.  The examiner 
remarked that the veteran's own testimony indicated that he 
had twenty-five years of working as a machinist and that 
testing presently showed a change in hearing from the exit 
audio results forty years after his military duty.  The 
examiner stated that the record contained no record of 
tinnitus or complaints of hearing problems.  

The examiner indicated that it was his opinion that in view 
of the normal hearing through 4000 Hertz at discharge; the 
veteran's twenty five years of noise exposure as a machinist 
after the military; the mild nature of the low/mid frequency 
hearing loss presently; and the absence of complaints of ear 
problems or tinnitus in the record; that "it was not as 
likely as not that the hearing loss or tinnitus the vet 
[presented] with today [was] related to his military duty."

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board notes that the June 2005 VA audiological 
examination report related a diagnosis of bilateral fairly 
symmetrical mild to severe sloping sensorineural hearing 
loss.  The examiner stated that it was his opinion that it 
was not as likely as not that the veteran's hearing loss and 
tinnitus were related to his military duty.  The Board 
observes that the examiner specifically indicated that an 
October 1962 audiological evaluation during the veteran's 
period of service showed normal hearing through 4000 Hertz, 
bilaterally, with a mild 6000 Hertz loss.  The Board notes, 
however, that the October 1962 audiological evaluation report 
actually showed a hearing loss disability in the veteran's 
left ear pursuant to 38 C.F.R. § 3.385.  Additionally, the VA 
examiner specifically reported that the record contained no 
evidence of tinnitus or complaints of ear problems.  The 
Board observes, however, that the treatment records from the 
Southwest Medical Center, Inc., dated in November 1984 and 
October 1988 include notations that the veteran had a history 
of tinnitus.  Also, audiological evaluation reports from 
Health Conservation Programs, Inc., dated from July 2001 show 
that the veteran had a hearing loss disability in both ears 
under 38 C.F.R. § 3.385.  The examiner also did not discuss 
the references to a loss of hearing acuity in the veteran's 
service medical records.  Given such circumstances, the VA 
examiner's opinion has less probative value in this matter.  
See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
(the Board is entitled to discount the weight, credibility, 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

The Board observes that the veteran's service medical records 
clearly show some diminished decibel thresholds in his ears 
during service.  The June 1961 enlistment examination report 
noted that the veteran's hearing was 15/15 on whispered voice 
testing.  A subsequent October 1962 audiological evaluation 
showed a hearing loss disability in the veteran's left ear as 
defined by 38 C.F.R. § 3.385 as well as diminished decibel 
thresholds in his right ear.  Subsequent audiological 
evaluations included notations that the veteran had a loss of 
hearing acuity in his right ear and in his left ear.  
Additionally, the veteran's occupational specialty was as an 
aircraft jet mechanic and he has reported, credibly, that he 
had noise exposure during his period of service.  

The evidence of record is indicative of current bilateral 
hearing loss as defined by 38 C.F.R. § 3.385.  The veteran 
had noise exposure during service, and service medical 
records document diminished decibel thresholds during 
service.  While there is some evidence against the veteran's 
claim, the Board finds that there is a reasonable basis to 
relate the veteran's current bilateral hearing loss with his 
active duty.  38 C.F.R. § 3.303(d).  Resolving reasonable 
doubt in favor of the veteran, the Board finds that his 
current bilateral hearing loss began in service.  38 U.S.C.A 
§ 5107(b).  The condition was incurred in service, warranting 
service connection.  

In addressing the veteran's claim for service connection for 
tinnitus, the Board notes that the veteran has reported that 
he suffered from tinnitus since April 1965 during his period 
of service.  Tinnitus has been defined by the Court as a 
ringing, buzzing noise in the ears.  See YT v Brown, 9 Vet. 
App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) 
(citing Dorland's Illustrated Medical Dictionary 1725 (27th 
ed. 1988)).  Due to the subjective nature of the disorder, 
the veteran, as a layperson is competent to testify as to his 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Accordingly, the Board concludes that the veteran's 
statements that he experienced tinnitus since service are 
competent to establish continuity of symptomatology, as he is 
also competent to testify that the ringing in his ears 
started during service, and has continued since then.  See 
Savage v Gober, 10 Vet. App. 488, 495-98 (1997).  

Additionally, the Board observes that it is known that 
tinnitus is often considered to have a common etiology with, 
or to be secondary to, sensorineural hearing loss.  See 2 
Cecil, Textbook of Medicine, § 464 at 2119-2120 (18th ed. 
1988).  The veteran's bilateral hearing loss, which the Board 
has service-connected, clearly has a sensorineural component.  
Therefore, resolving reasonable doubt in favor of the 
veteran, the Board finds that the evidence supports service 
connection for tinnitus.  38 U.S.C.A. § 5107(b).  








ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


